Citation Nr: 1513930	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-27 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel

INTRODUCTION

The Veteran had active service from July 1976 to January 1997, with service in Kuwait from December 1990 to Mary 1991. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).  

By way of procedural history, the December 2009 rating decision currently on appeal denied the Veteran's service connection claims and also a claim for a disability rating in excess of 10 percent for hiatal hernia.  His March 2010 notice of disagreement pertained to only the service connection claims, which was reflected in the August 2010 statement of the case.  On his September 2012 VA Form 9, the Veteran indicated he was appealing only his claim relating to his "gastrointestinal symptoms."  However, the subsequent April 2013 supplemental statement of the case included only the service connection claims.  In January 2015, the Boars sought clarification from the Veteran and his representative as to whether the Veteran wished to continue his appeal pertaining only to the service connection claims.  A March 2015 response from the Veteran's representative indicated the Veteran was, in fact, pursing his appeal as these issues.  As such, they are addressed below.  

As noted above, the September 2012 VA Form 9 indicated that the Veteran was seeking an increased rating for his service-connected hiatal hernia.  However, as this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In this decision the Board is remanding all of the Veteran's claims to the AOJ for additional development except for the issue of entitlement to service connection for chest pain.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War from December 1990 to May 1991. 

2.  The Veteran does not exhibit a chest disability that had its clinical onset in or is otherwise related to active duty.  He does not exhibit a qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.


CONCLUSION OF LAW

A disability described as chest pain was not caused or aggravated by the Veteran's service, and was not due to an undiagnosed illness or a chronic multisymptom illness incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

With regard to the Veteran's claims for service connection, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2009 letter, sent prior to the initial December 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service-connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information, and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  Additionally, he was afforded a VA examination in October 2009 concerning this claim, and that examination includes an adequate examination of the Veteran and reasoned medical opinion.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

The Veteran contends that he currently suffers from chest pain that is due to his military service, to include his service in the Persian Gulf. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  The Veteran's military records document that he served in Southwest Asia during the Persian Gulf War.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -36 (Dec. 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995 -97 (2010); 76 Fed. Reg. 41696 -98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the service treatment records reflects several complaints of chest pain, specifically, in January 1981 in association with a cold, and again in May 1982.  No specific diagnosis was provided during the Veteran's military service to account for these complaints.  There are no complaints, symptoms, treatment or diagnoses pertaining to chest pain or any symptomatology commonly associated with chest pain after May 1982.

Post-service VA and private treatment records again note the Veteran's complaints of intermittent chest pain since his separation from service.  These treatment records also note a diagnosis of hypertension, for which service connection has been established.  

During his October 2009 Gulf War VA examination, the Veteran reported he developed intermittent chest pain in the 1990s precipitated by stress or anxiety.  Following a physical examination of the Veteran and radiographic testing, the examiner concluded there was no evidence of an acute cardiopulmonary process.  The examiner further determined that the Veteran's atypical chest pain was likely secondary to anxiety since the Veteran's EKG was normal. 

In November 2009, the Veteran was scheduled for a VA psychiatric examination concerning his claim of entitlement to service connection for anxiety, which has also been established.  Following a review of the claims file, an interview of the Veteran, and a physical examination, the VA examiner again stated that the chest pain was secondary to the Veteran's anxiety.  

In this case, the Board finds that the preponderance of the evidence is against a claim for service connection for chest pain to because there is no evidence that the Veteran suffers from a disability manifested by chest pain, as confirmed by the October and November 2009 VA examiners.  Specifically, the VA examiners determine that the Veteran's chest pain was a symptom of his diagnosed anxiety, for which the Veteran has already established entitlement to service connection.  Furthermore, there is no indication that the Veteran suffers from an undiagnosed illness with symptoms of chest pain in the post-service treatment records or on VA examinations.  Thus, the Board finds that the competent and probative medical evidence is against this claim.

The Veteran is certainly competent to proclaim having experienced chest pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc).  However, in this case, his complaints of chest pain have specifically been attributed to his already service-connected anxiety disorder.  The only evidence of record supporting the notion that the Veteran has a separate disability manifested by chest pain comes from the Veteran personally by way of statements he has filed in support of his claim.  But unlike, for example, a separated shoulder, broken arm, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc., determining whether a person has a disability manifested by chest pain, most commonly a heart disability, cannot be based on mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

This determination necessarily is based on the results of objective clinical testing and data.  Here, it was specifically noted that the Veteran's EKG was normal in 2009.  Therefore, the Veteran has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has a current disability.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service or to a service-connected disability so as to, in turn, warrant service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Further, to the extent that the Veteran's chest pain has been attributed to his anxiety disorder, a diagnosed disability that is not an illness that the Secretary has determined warrants presumptive service connection, service connection for this condition under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for chest pain is not warranted on this basis. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for chest pain.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for chest pain is denied.  


REMAND

The Veteran is seeking entitlement to service connection for sleep apnea, left and right shoulder disorders, and allergic rhinitis.  For the following reasons, these claims are remanded to the RO. 

The Board notes the available medical records associated with the Veteran's claims file reflects diagnoses of sleep apnea, allergic rhinitis Veteran, and degenerative changes of the right shoulder.  The Veteran was provided a Gulf War VA examination in October 2009, which confirmed only a diagnosis of degenerative changes of the right shoulder.  However, the VA examiner did not provide an etiological opinion concerning this claim, or address the diagnosed sleep apnea and allergic rhinitis disorders.  Therefore, the Board finds that this examination is inadequate for rating purposes, and a new medical examination concerning the remaining claims on appeal is necessary to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

While on remand, the RO should also attempt to obtain any additional private and VA treatment records from December 2008 relevant to these remaining claims on appeal.  Any additional records should be associated with the Veteran's record.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3); See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate all private and VA treatment records from December 2008 to the present relevant to the remaining claims on appeal with the Veteran's record. 

2.  Schedule the Veteran for appropriate VA examinations concerning his claimed disorders of sleep apnea, allergic rhinitis, and right and left shoulder disorders.  The claims file must be made available for review of his pertinent medical history.  

The examiner is asked to address the following:

a)  Please determine whether the Veteran currently suffers from a left shoulder disorder.  All current diagnoses pertaining to the left shoulder should be identified.  

b)  Then, for each identified disorder pertaining to the left and right shoulders, the examiner is asked to provide an opinion as to whether it is as least as likely as not each disorder is attributable to the Veteran's military service.  

If a diagnosis of arthritis is provided, the examiner should also provide an opinion as to whether the arthritis had its onset in service or to a degree of 10 percent or more within the one-year period following the Veteran's discharge from active duty in January 1997.

c)  Please provide an opinion as to whether the diagnosed allergic rhinitis and sleep apnea are as least as likely as not each disorder is attributable to the Veteran's military service.  

The examiner is asked to provide detailed rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


